PER CURIAM
Defendant was convicted, after his plea of guilty, of two misdemeanors. The court placed him on probation and, as one condition, sentenced him to incarceration in the county jail. Defendant contends that, because the offenses were committed after November 1,1989, the effective date of the amendment to ORS 137.540(2), the court had no authority to impose a jail sentence as a condition of probation on a misdemeanor conviction. The state concedes that defendant is correct, and we agree. State v. Wold, 105 Or App 158, 803 P2d 782 (1991).
Convictions affirmed; condition of probation requiring incarceration vacated; remanded for resentencing.